Citation Nr: 1119871	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-21 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II.

(The issues of entitlement to service connection for hyperlipidemia and nocturia are the subject of a separate decision issued on this same date.)


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in New Orleans, Louisiana.

In an October 2009 decision, the Board denied the Veteran's claim for an evaluation in excess of 20 percent for diabetes mellitus, type II.  He thereafter appealed the Board's decision to the Veterans Claims Court.  In a June 2010 Order, the Court Clerk granted a Joint Motion for Remand, vacated the October 2009 Board decision, and remanded the matter for readjudication consistent with the motion.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran's diabetes mellitus, type II, is rated pursuant to the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  Under the applicable criteria, a 20 percent rating is warranted if diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating requires insulin, a restricted diet, and regulation of the Veteran's activities (avoidance of strenuous occupational and recreational activities).  

The Joint Motion noted that a July 2009 VA outpatient treatment record, deemed to have been in the constructive possession of VA at the time of the Board's October 2009 decision, noted that the Veteran should "limit physical and occupational activities."  The Joint Motion found this statement relevant to the claim for an increased rating for diabetes mellitus, type II, and directed the Board to consider it in readjudicating the claim.  

Review of the complete treatment record in question reveals that the Veteran's diagnoses included diabetes mellitus, hypertension, and claudication, and that the statement regarding limiting activities was followed by "consult to vascular surgery for [follow-up]."  Similar statements in the clinical record associated the limitation of activity to a vascular problem.  

Therefore, a determination should be made regarding the context of the statement whether the limitation of activities was recommended for treatment of claudication (which would presumably be evaluated in the vascular surgery consultation) or diabetes mellitus.  As such, an examination should be conducted to address the question of whether regulation of activities is required for diabetes mellitus.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA Medical Center in Shreveport for the period from January 2011 to the present.

2.  Schedule the Veteran for an examination to determine the nature and extent of his diabetes.  The claims file should be made available to the examiner.  All indicated tests should be performed and all findings should be reported.

The examiner should address (a) whether the Veteran's diabetes by itself requires regulation of activities and (b) whether the Veteran's diabetes has resulted in any complications.  If so, the specific complications must be identified.  A rationale should be provided for all expressed opinions.  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


